Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 1, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*707Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the conviction for criminal sale of a controlled substance in the third degree because there was no showing of intent to sell the narcotics seized, is not preserved for appellate review since the defendant failed to advance this argument before the trial court in support of his motion to dismiss the indictment at the close of the People’s case (see, People v Hood, 156 AD2d 468; People v Udzinski, 146 AD2d 245, 250; People v Cardona, 136 AD2d 556). Under the circumstances of this case, we decline to review this contention in the exercise of our interest of justice jurisdiction.
Contrary to the defendant’s contention, the trial court did not improvidently allow, upon its Sandoval ruling, the People to inquire into defendant’s prior convictions for petit larceny and attempted burglary (see, People v Duffy, 36 NY2d 258, 262-263, cert denied 423 US 861; People v Wendel, 123 AD2d 410). Bracken, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.